            Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 1 of 22


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

________________________________________________
                                                        )
WDC SOLAR, INC.,                                        )
      1105 W St, SE                                     )
      Washington, DC 20020,                             )
      a District of Columbia limited liability company, )
                                                        )
              Plaintiff,                                )
                                                        )
                      v.                                )
                                                        )
NICHOLAS HAYES,                                         )
      810 May Ct                                        )           Civil Action No. _______________
      Bel Air, MD 21014,                                )
      a Maryland resident,                              )
                                                        )
      and                                               )           JURY DEMAND
                                                        )
EVOLUTION SOLAR, LLC,                                   )
DBA ADVANCED SOLAR                                      )
      810 May Ct                                        )
      Bel Air, MD 21014,                                )
      a Delaware limited liability company,             )
                                                        )
              Defendants.                               )
________________________________________________)

     VERIFIED COMPLAINT FOR TEMPORARY, PRELIMINARY, AND PERMANENT
                   INJUCTIVE RELIEF AND FOR DAMAGES


       Plaintiff WDC Solar, Inc. (“WDC”) brings this action against its joint venture partner,

Defendant Evolution Solar, LLC (“Evolution”), and Evolution’s sole member and owner, Defendant

Nicholas Hayes, because they are engaging in a course of unlawful misconduct through which they are

attempting to destroy WDC and the parties’ joint venture. They are doing so because (i) they believe it

gives them leverage in the parties’ ongoing disagreement over the amount of joint venture profits to

which they are entitled, and (ii) they secretly have rebranded and relaunched Evolution as a direct




                                                    1
              Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 2 of 22


competitor of the joint venture and WDC. It appears that they are convinced that the more damage they

cause to WDC, the better their future prospects will be.

        Defendants’ recent and ongoing wrongful actions include, but are not limited to: (1) unlawfully

competing with the joint venture; (2) locking WDC and the joint venture out of two customer

management and document storage accounts that are essential to their ability to carry out their

operations and meet their contractual obligations to customers; (3) extorting WDC and the joint venture

by stating that they will not restore their account access unless WDC pays a ransom of $100,000 or

more; (4) stealing WDC’s confidential trade secrets, including its customer lists, and exploiting that

information to target and defraud WDC’s customers; (5) causing their employees to impersonate WDC

employees so that WDC’s and the joint venture’s customers will unwittingly pay to the Defendants the

contractual charges the customers owe to WDC and the joint venture; (6) sneaking into WDC’s

warehouse while it was closed and stealing tools and equipment with an estimated worth of $69,000, in

order to use them with their new competing business; and (7) attempting to make a large, unauthorized

withdrawal of $280,000 from the bank account used by WDC and the joint venture, which would have

drained the account and prevented WDC and the joint venture from continuing their operations.

        Defendants carried out their schemes with the assistance of other companies and individuals

who now are in unlawful possession of WDC’s property and trade secrets. WDC may seek to add them

as defendants to this action as needed once it determines their exact identities and roles.

        For relief, WDC seeks an injunction against the Defendants ordering them to restore WDC’s

access to their essential business management accounts; to cease and desist defrauding WDC’s

customers and impersonating WDC employees; and to return all property and trade secrets they stole.1

Mr. Hayes has a history of threatening to murder business associates with whom he has a falling

out, and WDC therefore may also seek to enjoin Mr. Hayes from having any contact whatsoever


1 WDC is filing herewith an Application for Temporary Restraining Order and for Preliminary Injunction seeking this same
relief on an immediate and temporary basis.
                                                           2
               Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 3 of 22


with WDC’s employees. WDC also seeks $1.1 million in compensatory damages for the lost revenue

it is continuing to incur, punitive damages, and reimbursement of its costs and attorneys’ fees.

                                                  PARTIES

        1.      Plaintiff WDC is a District of Columbia corporation with its principal place of business

in the District of Columbia. WDC, formed in 2009, is one of the most prominent, well-respected,

established and largest builders and installers of solar panel systems in the D.C. Metropolitan area.

        2.      Defendant Nicholas Hayes is a resident of Maryland. He is the sole member and owner

of Defendant Evolution, which is his alter ego.

        3.      Defendant Evolution is a Delaware limited liability company, a relative newcomer in the

business, having been formed in August 2019, and registered to do business in the District of Columbia

in November 2020. Its principal place of business is Mr. Hayes’s personal residence in Maryland.

Evolution is the joint venture partner of WDC. Evolution is currently doing business under the trade

name “Advanced Solar.”

                                     JURISDICTION AND VENUE

        4.      The Court has diversity jurisdiction over all claims pursuant to 28 U.S.C. § 1332

because the amount in controversy exceeds $75,000 and Plaintiff WDC’s citizenship (the District of

Columbia) is diverse from that of the defendants, Mr. Hayes (Maryland) and Evolution (Maryland).

        5.      The Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 because this

action arises in part out of the defendants’ violations of federal statutes providing for civil relief,

including the Computer Fraud and Abuse Act (“CFAA”) (18 U.S.C. § 1030), and the Electronic

Communications Privacy Act (“ECPA”) (18 U.S.C. § 2510).

        6.      The Court has supplemental jurisdiction over WDC’s state law claims pursuant to 28

U.S.C. § 1367 because they are closely related to its federal claims and form part of the same case or

controversy.


                                                      3
              Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 4 of 22


        7.       The District of Columbia is the proper venue for this action pursuant to 28 U.S.C. §

1391(b) and 18 U.S.C. § 1965(a) because the parties agreed in their joint venture agreement that their

disputes must be adjudicated in the District of Columbia; it is where the parties’ joint venture is based;

it is where the parties transacted most of their business together; and it is where Mr. Hayes and

Defendant Evolution committed some or all of the misconduct described herein.

        8.       An actual and justiciable controversy exists between WDC and the defendants in that

the defendants have stolen WDC’s account access, property, and confidential information and have

harmed its business and WDC seeks injunctive relief to require the return of its account access,

property, and information, as well as money damages.

                                   FACTS COMMON TO ALL COUNTS

Formation and Terms of the Parties’ Joint Venture

        9.       WDC builds and installs solar panel systems for customers in the D.C. Metropolitan

area and elsewhere in the MidAtlantic region. WDC has been building solar photovoltaic systems for

homeowners, businesses, government, and religious institutions since 2009 in Washington, D.C. and

the surrounding areas. For several years, WDC focused its business almost exclusively on large-scale

commercial solar installations for businesses, churches, and government agencies.

        10.      Mr. Hayes approached WDC in August 2019 and proposed forming a joint venture

between WDC and Evolution, his self-owned solar installation company, to focus on small-scale

residential installations for homeowners in the District of Columbia.

        11.      The parties agreed to combine their efforts for their mutual benefit, and they signed a

joint venture agreement (“JV Agreement”).2 The key terms of the JV Agreement are as follows:




2   See Exhibit 1 (JV Agreement, titled Solar Business Agreement entered into December 17, 2020. The terms of this
    agreement are the same as the original agreement between the parties).
                                                           4
               Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 5 of 22


        Purpose and Scope – The purpose and scope of the joint venture is for the parties to “work
         together in the Washington, D.C. metropolitan area selling and installing residential solar
         systems.”3
        Term and Notice of Termination – The term of the JV Agreement was a minimum of one year.
         However, WDC and Evolution extended the JV Agreement, including a one-year extension
         beginning on December 17, 2020. Either party may terminate the JV Agreement for any reason,
         but the termination does not become effective until thirty (30) days after the party issues a
         notice of termination.4
        Use of Accounts – Among other responsibilities, Defendants were required to “[c]reate and
         implement customer relationship management (“CRM”) and proposal tools for use by WDC
         solar and Evolution Solar sales personnel.”5
        Profit Sharing – The parties are to share the net profits of the joint venture equally. The JV
         Agreement anticipates that net profits would be calculated by aggregating a series of reports
         that each party would submit on a weekly basis detailing the revenues and costs for its side of
         the venture. Up to 80% of the net profits could be distributed on a monthly basis, while 20%
         would be kept in reserve to fund future operations.6
        Confidential Information – The parties are permitted to share their confidential information –
         such as customer lists – with each other while still retaining ownership and control of that
         information.7 Each party is prohibited from using the other’s confidential information for its
         own personal benefit and must return all confidential information upon request after the joint
         venture terminates.8 The parties acknowledge that any unauthorized disclosure or
         misappropriation of confidential information could cause irreparable harm and consent to an
         award of injunctive relief to prevent such disclosure or misappropriation.9
        Breach and Notice Thereof – A breach of the JV Agreement is defined as a party “(i) failing to
         perform such Party’s affirmative obligations under the terms and conditions of this Agreement,
         (ii) failing to abide by any rules or restrictions created by the terms and conditions of this
         Agreement, and/or (iii) engaging in any illegal activity in connection with this Agreement.”10
         Any party claiming a breach of the JV Agreement must give notice of the breach within seven
         days of learning of the claimed breach.11
        Attorneys’ Fees – The prevailing party in a legal action commenced to enforce the JV
         Agreement is entitled to recover its attorneys’ fees and costs.12




3  Exhibit 1 (JV Agreement), Second Whereas Clause, ¶ 9.
4  Exhibit 1 (JV Agreement), ¶ 7 (“If either Party desires to terminate this Agreement prior to the end of the Term, such
   Party must give written notice to the other Party at least thirty (30) days prior to the date such termination shall become
   effective”).
5 Exhibit 1 (JV Agreement), ¶ 1.
6 Exhibit 1 (JV Agreement), ¶ 4.
7 Exhibit 1 (JV Agreement), ¶¶ 10, 12.
8 Exhibit 1 (JV Agreement), ¶ 11, 13.
9 Exhibit 1 (JV Agreement), ¶ 18.
10 Exhibit 1 (JV Agreement), ¶ 6(a).
11 Exhibit 1 (JV Agreement), ¶ 6(c).
12 Exhibit 1 (JV Agreement), ¶ 19.
                                                              5
              Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 6 of 22


The Joint Venture’s Operations and Accounts

        12.     When the parties formed their joint venture, their expectation was that WDC and

Evolution each would independently operate its own residential solar installation business in the

District of Columbia, but they would assist each other by sharing information and resources. In

Evolution’s case, it would continue its preexisting residential operation, and in WDC’s case, it would

begin a new residential component to its existing business, which had until then almost exclusively

involved commercial installations. The two companies would then pool the expenses and revenues

from their operations – excluding WDC’s separate commercial business component – and split them

equally.

        13.     In practice, however, almost all of the parties’ collective work was performed under the

WDC banner by WDC employees and using WDC equipment. WDC also paid most of the venture’s

expenses.

        14.     The parties also did not follow the anticipated methodology for tracking their revenues

and costs attributable to the joint venture. The JV Agreement calls for each party to submit weekly

reports with this information, and for the weekly reports to be aggregated to calculate the joint

venture’s monthly distribution of net profits. In practice, neither party submitted weekly reports or took

their distributions regularly on a monthly basis. Accordingly, an accounting will need to take place to

determine each company’s outstanding portion of the joint venture’s costs and revenues.

        15.     The joint venture used WDC’s preexisting bank account at Chase Bank (the “Chase

Account”) for paying most of its expenses and for depositing its revenues. WDC added Mr. Hayes as

an authorized user on the Chase Account, and he and several employees were issued credit cards and/or

checkbooks so that they could make payments from the account on behalf of the joint venture. WDC

continued to use the Chase Account for its commercial operations as well, with the knowledge and

consent of all parties.


                                                    6
              Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 7 of 22


        16.     In contrast with the Chase Account, which had belonged to WDC prior to the joint

venture sharing it, the parties agreed to create all-new accounts for the purposes of managing the joint

venture’s customers and operations and storing its customer contracts, data files, and other essential

documents. Mr. Hayes set up WDC’s customer relationship management (“CRM”) account through

SunbaseData (the “Sunbase Account”), and he set up its document storage account through Dropbox

(the “Dropbox Account”). When Mr. Hayes set up these accounts, he did so in his own name, even

though they were to be used for the benefit of WDC and the joint venture. WDC’s employees had

access to the accounts, through which they managed WDC’s residential business on behalf of the joint

venture.

        17.     To store equipment, the joint venture used WDC’s warehouse. The tools and equipment

that were to be used on joint venture projects were kept separate from WDC’s other equipment that was

for use on its commercial projects. Mr. Hayes was provided keys to the warehouse.

Defendants Attempt to Steal $280,000 from the Joint Venture and WDC

        18.     On December 17, 2020, the parties renewed their joint venture for another year by

executing an extension agreement.13 The very next day, without giving any advance indication that he

would do so, Mr. Hayes went to Chase Bank and attempted to withdraw $280,000 for Evolution from

the Chase Account. Had he been successful, he would have drained the account almost entirely. This

would have crippled the joint venture’s operations as well as WDC’s commercial operation, leaving

WDC unable to pay its staff or meet its other day-to-day financial obligations. Mr. Hayes’s withdrawal

also would have constituted rank theft; as Mr. Hayes knew, much of the money in the Chase Account

belonged to WDC because it was generated from WDC’s separate commercial operations and because

WDC was entitled to half of the net profits from the parties’ joint venture residential operations.




13 See Exhibit 1.
                                                    7
             Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 8 of 22


       19.     Fortunately, Mr. Hayes’s conduct was so suspicious that the bank refused to disburse the

money to him. They instead called WDC’s President, Mark Davis, to see if a withdrawal of that

magnitude was authorized, and he informed them that it was not. Indeed, Mr. Hayes had no right to

make a personal withdrawal of any material amount at that time, because the parties had not yet carried

out an accounting to determine what the net profits of the joint venture were as of that time and what

each party’s share of that amount would be.

       20.     Mr. Hayes, frustrated that his attempted theft had been blocked, demanded that Mr.

Davis immediately pay him hundreds of thousands of dollars. Mr. Davis agreed to make an early

distribution to Defendants of $150,000, believing that the parties would be in business together for the

next year given the contractual extension they had just signed and given Mr. Hayes’s assurances that

Defendants wanted to be in business with WDC. However, Mr. Davis conditioned the disbursement on

Mr. Hayes’s promise to reimburse WDC for whatever portion of that amount proved to be in excess of

Evolution’s actual share of net profits once an accounting was complete.

Defendants Seize the Joint Venture’s Accounts and Steals $69,000 of Equipment

       21.     WDC was forced to close its offices and warehouse and cease operations for two weeks

beginning in late December 2020 after an employee tested positive for COVID-19.

       22.     When Mr. Davis reopened WDC on January 4, 2021, he discovered that Mr. Hayes had

raided its warehouse during the closure. Many of the shelves in the warehouse were completely bare,

and numerous boxes of tools and equipment were gone. The missing equipment, which belonged to

WDC and was needed to perform work for its residential customers for the benefit of the joint venture,

has an estimated worth of $69,000. The same day, WDC was informed by its vendor, CED Greentech,

that individuals impersonating WDC were attempting to obtain equipment from CED Greentech.

       23.     Mr. Davis also discovered that Mr. Hayes had locked WDC out of the joint venture’s

Sunbase Account and Dropbox Account. Prior to January 4, WDC employees had been accessing the


                                                    8
              Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 9 of 22


accounts many times per day on behalf of the joint venture, because the two accounts served as the hub

of the joint venture’s operation. Together, the accounts house the joint venture’s and WDC’s customer

contact information, contracts, communications, appointments, project files, drawings, specifications,

etc. Without this information, WDC cannot carry out its residential operation on behalf of the joint

venture or on its own behalf.

Defendants Ransom the Stolen Accounts and Equipment and Extort WDC

        24.      On January 5, Mr. Hayes reached out to WDC to offer “a solution” to the impossible

position he had put WDC in. WDC called Mr. Hayes back on January 6, and Mr. Hayes admitted to

cutting off WDC’s access to the Sunbase Account and Dropbox Account and to taking the $69,000

of equipment, and he said he would not restore access or return the equipment unless WDC paid

Defendants $100,000.

        25.      On January 6, when WDC asked Mr. Hayes what right he had to sabotage WDC and the

parties’ joint venture as he was doing, he answered that he did it based on the advice of his attorney,

Carlos Recio.14 WDC has since learned that Mr. Hayes engaged in this same pattern of misconduct with

a prior business partner – i.e., seizing access to essential business accounts and property belonging to

that business. He did so also while represented by Mr. Recio. According to his prior business partner,

Matt Young, Mr. Hayes also threatened to murder him by “putting a bullet in his head.”


Defendants Begin Impersonating WDC, Stealing its Revenues, and Defrauding Its Customers

        26.      Defendants have been taking unlawful advantage of their sole access to the customer

data and files stored in the Sunbase and Dropbox Accounts. They have been contacting WDC’s

residential customers and lying to them in order to steal the contractual obligations that the customers

owe to WDC. In one example, Defendants showed up at a customer’s residence with a crew of


14
   Because Mr. Hayes disclosed Mr. Recio’s advice to him and put it at issue, WDC is entitled to full discovery of all
communications between Mr. Hayes and Mr. Recio regarding his misconduct. These communications are not protected by
the attorney-client privilege. It is inapplicable due to the crime-fraud exception.
                                                           9
             Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 10 of 22


employees to perform an installation while dressed in WDC uniforms emblazoned with service marks

owned by WDC, reading “WDC SOLAR”. The customers allowed the work to be performed because

they believed it was WDC who was at their house. Defendants also tricked the customer into signing a

new contract by claiming that the existing contract did not have the correct project specifications.

Unbeknownst to the customer, the new contract is not with WDC but with Defendants.

       27.     WDC heard about this impersonation and fraud and contacted the customer, who

confirmed that the crew that showed up at their house had been wearing WDC uniforms and that they

had signed a new contract based on the false pretenses given to them by Defendants. WDC is unable to

check in with its other residential customers to determine how many have been defrauded by

Defendants so far, because Defendants are blocking WDC’s access to the Sunbase and Dropbox

Accounts.

Defendants Wrongfully Compete with the Joint Venture and WDC

       28.     In addition to the events described above, WDC learned that Defendants secretly

relaunched Evolution under the trade name Advanced Solar in November, prior to notice of

termination, and have been directly competing with WDC and the joint venture for customers ever

since. In November 2020, Defendants established a website for a company called “Advanced Solar.”

The website solicits customers, offers estimates for solar installations, and includes contact information

where customers can sign up with Advanced Solar. The website also includes copyrighted content from

WDC’s website, including installation of WDC projects. Government records show that they

registered Advanced Solar as being the trade name of Evolution in the District of Columbia on

December 7, 2020. Although using a different trade name, any business conducted under the name of

Advanced Solar would also be joint venture business because the entity operating under the name

Advanced Solar is still Defendant Evolution, a member of the joint venture with WDC Solar. It




                                                    10
              Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 11 of 22


appears that Defendant Evolution set up the separate trade name to attempt to hide business from the

joint venture with WDC Solar.

        29.     Defendants launched Advanced Solar as a competing business just weeks before they

renewed the joint venture with WDC and committed to be its joint venture partner for another year. In

hindsight, it is obvious that the Defendants only renewed the joint venture on December 17, 2020

because Mr. Hayes had not yet attempted to drain the money in the Chase Account to aid his new

competing venture. When his attempt to do so the next day failed, Mr. Hayes ‘settled’ for obtaining an

early distribution of $150,000 from the joint venture, stealing WDC’s customer list and other

confidential information, and stealing $69,000 of WDC’s equipment.

        30.     The Defendants’ theft, account seizures, and associated misconduct was calculated to

help them: first, by financially harming and weakening their main competition, WDC, and, second, by

providing Defendant Evolution with the money and inventory it needed to fuel its new operation under

the trade name of Advanced Solar.

Defendants Purport to Terminate the Joint Venture

        31.     On January 5, 2021, WDC received a letter in which Mr. Hayes, through his attorney

Mr. Recio, purported to immediately terminate the joint venture (the “Termination Letter”). However,

because the JV Agreement states that the joint venture does not terminate until 30 days after such a

notice is received, the joint venture by the express terms of the JV Agreement, continues to exist and

operate through February 4, 2021.15

        32.     Because the joint venture has not terminated, this means that Mr. Hayes and Evolution

carried out all of the misconduct described in this Complaint while they were joint venture partners

with WDC, with all the fiduciary duties and other contractual and legal obligations that relationship

entails. Even if the termination were effective as of January 5, 2021, Defendants by that time already



15 Exhibit 1 (JV Agreement), ¶ 7.
                                                   11
             Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 12 of 22


had wrongfully begun competing with WDC and the joint venture; attempted to steal $280,000 from

the joint venture and WDC; blocked access to the Sunbase and Dropbox Accounts in an attempt to

cripple the joint venture’s and WDC’s businesses and fund their new competing business; and

trespassed in WDC’s warehouse and stolen approximately $69,000 in equipment needed to carry out

work for the joint venture’s customers. To WDC’s knowledge, only the Defendants’ impersonation of

WDC’s employees, theft of its trademark, and stealing of its active customer contracts took place after

January 5, and that illegal activity very well may have begun prior to January 5 as well.

       33.     The Termination Letter accuses WDC and Mr. Davis of breaching the JV Agreement by

spending money from the Chase Account on WDC’s commercial projects and on other expenses

unrelated to the joint venture’s business. The letter accordingly purports to terminate the agreement

“for cause.” The JV Agreement’s termination provision does not even require cause to terminate the

joint venture, however, and the accusations are just a transparent attempt to intimidate WDC from

holding Defendants accountable for their premeditated attacks on the joint venture and WDC.

       34.     In any event, the accusations in the Termination Letter are wrong for the simple reason

that the Chase Account did not belong to the joint venture; the account was used by WDC before the

joint venture began, and it continued to be used by WDC’s commercial business with the knowledge

and consent of all parties. Mr. Davis is the sole owner and beneficiary of WDC’s commercial business,

and, therefore, he had total discretion in how to spend its money.

       35.     Regardless, even if Mr. Hayes did have a good faith claim to an additional payment of

net profits from the Chase Account, this would not remotely justify his many purposeful actions to

destroy the business of the joint venture and WDC.

WDC Unsuccessfully Attempts to Resolve the Parties’ Dispute

       36.     Since January 5, 2021, WDC has spoken with Mr. Hayes in an attempt to get him to

cease his attacks on WDC and the joint venture.


                                                   12
             Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 13 of 22


       37.     Mr. Hayes responded by further committing to his course of misconduct, attempting to

extort WDC and holding WDC’s property and accounts for ransom.

       38.     Given the emergency nature of the situation, Defendants left WDC no choice but to

bring this action on behalf of itself and the joint venture.

                              COUNT I
 VIOLATION OF THE FEDERAL COMPUTER FRAUD AND ABUSE ACT – 18 U.S.C. § 1030

       39.     WDC incorporates herein by reference its allegations set forth above.

       40.     The Federal Computer Fraud and Abuse Act (CFAA) provides civil remedies for certain

types of unauthorized access to protected computers that causes damages to the complainant, including:

      “access[ing] a computer without authorization or exceed[ing] authorized access, and thereby
       obtain[ing] ... information from any protected computer”;
      “knowingly and with intent to defraud, access[ing] a protected computer without authorization,
       or exceed[ing] authorized access, and by means of such conduct further[ing] the intended fraud
       and obtain[ing] anything of value”;
      “intentionally access[ing] a protected computer without authorization, and as a result of such
       conduct, recklessly caus[ing] damage”;
      “intentionally access[ing] a protected computer without authorization, and as a result of such
       conduct, caus[ing] damage and loss”
      “knowingly cause[ing] the transmission of a program, information, code, or command, and as a
       result of such conduct, intentionally cause[ing] damage without authorization, to a protected
       computer.”
      “with intent to extort from any person any money or other thing of value, transmit[ting] in
       interstate or foreign commerce any communication containing any ... threat to cause damage to
       a protected computer ... threat to obtain information from a protected computer without
       authorization or in excess of authorization or to impair the confidentiality of information
       obtained from a protected computer without authorization or by exceeding authorized access ...
       or demand or request for money or other thing of value in relation to damage to a protected
       computer, where such damage was caused to facilitate the extortion”

See 18 U.S. Code§ 1030.

       41.     Under the CFAA, a “protected computer” is “a computer which is used in or affecting

interstate commerce or communication.” 18 U.S.C. § 1030(e)(2)(B).




                                                     13
             Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 14 of 22


       42.     Under the CFAA, “damage” exists where the activity results in loss to “1 or more

persons during any 1-year period . . . aggregating at least $5,000 in value.” 18 U.S.C. §

1030(c)(A)(i)(I).

       43.     The computers and database systems that WDC used for business purposes constitute a

computer used in or affecting interstate or foreign commerce or communication, and therefore was a

“protected computer” within the meaning of 18 U.S.C. § 1030(e)(2)(B).

       44.     The Defendants violated the above prohibitions, as set forth more particularly above.

Defendants, without authorization, have taken control of and prevented WDC’s use of WDC systems

and accounts, and seized control of WDC’s proprietary and confidential information as a part of a

scheme to cripple WDC’s and the joint venture’s businesses and extort $100,000 from WDC.

       45.     Defendants’ action in locking WDC out of the accounts constituted a knowing

transmission of a command to a protected computer, within the meaning of 18 U.S.C. § 1030(a)(5)(A).

       46.     By locking the accounts, Defendants caused intentional damage to WDC and the joint

venture, within the meaning of 18 U.S.C. § 1030(a)(5)(A). Defendants acted without WDC’s

authorization, and, in fact, contrary to WDC’s requests and demands.

       47.     The CFAA authorizes "[a]ny person who suffers damage or loss by reason of a violation

of [the CFAA] [to] maintain a civil action against the violator to obtain compensatory damages and

injunctive relief or other equitable relief'. 18 U.S.C. § 1030(g).

       48.     The systems that Defendants tampered with and stole were integral to WDC’s and the

joint venture’s businesses and their loss has been very disruptive and costly. The Defendants’

unauthorized use of that information to extort WDC has further damaged WDC by, among other things,

disrupting and destroying WDC’s ability to effectively operate its business, preventing WDC’s growth

and financial profitability and wasting and diverting significant executive time.




                                                     14
             Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 15 of 22


       49.     As a result of Defendants’ ongoing violation of the CFAA, WDC has suffered and will

continue to suffer damages in the form of lost profits, reputational harm and loss of goodwill, and

monetary damages for the costs and expenses incurred by WDC, aggregating well in excess of

$5,000.00.

                                   COUNT II
             VIOLATION OF THE FEDERAL ELECTRONIC COMMUNICATIONS
                          PRIVACY ACT - 18 U.S.C. § 2701(a).

       50.     WDC incorporates herein by reference its allegations set forth above.

       51.     Defendants knowingly and intentionally accessed WDC’s computers or computer

systems without authorization and/or knowingly or intentionally exceeded any authorization they did

have to access WDC’s computers or computer systems.

       52.     Defendants thereby obtained access to wire or electronic communications while they

were in electronic storage in WDC’s computers or computer systems and prevented WDC’s authorized

access to the wire and electronic communications in electronic storage in the computer systems.

       53.     Defendants’ actions constitute a violation of 18 U.S.C. § 2701(a).

                                          COUNT III
                                  BREACH OF FIDUCIARY DUTIES

       54.     WDC incorporates herein by reference its allegations set forth above.

       55.     As joint venture partners, Defendants owed fiduciary duties to WDC, including the duty

of loyalty and to act all times in the interest of the joint venture and not to engage in business conduct

that was contrary to the interests of the joint venture.

       56.     As more particularly set forth above, Defendants breached their fiduciary duties to

WDC by, among other things:

          a. Attempting to steal funds from the joint venture;

          b. Seizing the joint venture’s accounts and locking out their joint venture partner;

          c. Preventing the joint venture from carrying out its operations;
                                                     15
             Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 16 of 22


          d. Stealing $69,000 worth of equipment;

          e. Ransoming the stolen accounts and equipment; and

          f. Wrongfully competing with the joint venture and defrauding the joint venture’s

              customers.

       57.     As a reasonable, foreseeable, direct and proximate result of Defendants’ breaches of

their fiduciary duties, WDC has suffered damages in an amount to be proven at trial in an amount of

not less than $1.1 million.

                                           COUNT IV
                                      BREACH OF CONTRACT

       58.     WDC incorporates herein by reference its allegations set forth above.

       59.     The JV Agreement between WDC and Evolution, entered into in August 2019 and

renewed on December 17, 2020, constitutes a valid and enforceable joint venture agreement.

       60.     By locking WDC out of the Sunbase Account and Dropbox Account, Defendants

breached Section 1 of the JV Agreement, which requires WDC’s access to those accounts.

       61.     The JV Agreement requires that a party give the other party thirty (30) days’ notice of

that party’s intention to terminate the joint venture. By failing to give WDC thirty (30) days’ notice in

their Termination Letter, Defendants breached Section 7 of the JV Agreement.

       62.     The JV Agreement requires a party to return all confidential information to the

disclosing party not later than (3) business days after demand. Defendants have breached Section 13 of

the JV Agreement by failing and refusing to return WDC’s confidential information.

       63.     The JV Agreement included an implied obligation for all parties to act in good faith.

Defendants’ misconduct described above, including their competition with the joint venture, have been

in breach of the obligation of good faith and fair dealing.

       64.     Defendant Hayes induced Defendant Evolution to breach its contractual obligations to

WDC.
                                                    16
             Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 17 of 22


       65.     Defendant Hayes aided and abetted Defendant Evolution in breaching its contractual

obligations to WDC.

       66.     WDC has suffered and continues to suffer injury as a result of Defendants’ breach of

their contractual obligations.

                                              COUNT V
                                              TRESPASS

       67.     WDC incorporates herein by reference its allegations set forth above.

       68.     Defendants combined and conspired to intentionally intrude upon WDC’s property.

       69.     Defendant Hayes only gained access to WDC’s property through the use of pretense,

subterfuge, misrepresentation and/or concealment.

       70.     Defendants’ intrusion invaded and disrupted WDC’s possession and control over its

property.

       71.     WDC has suffered and continues to suffer injury as a result of Defendants’ intrusion.

                                             COUNT VI
                                            CONVERSION

       72.     WDC incorporates herein by reference its allegations set forth above.

       73.     Defendants unlawfully exercised ownership, dominion and control over WDC’s and the

joint venture’s computer system and files when they locked WDC out of its computer systems without

WDC’s authorization or consent and when they stole property belonging to the joint venture.

       74.     Defendants’ exercise of ownership, dominion and control over WDC and the joint

venture’s property was in denial or repudiation of WDC’s own rights thereto.

       75.     WDC was damaged as a reasonable, foreseeable, direct and proximate result of

Defendants’ actions in an amount to be proven at trial of not less than $1.1 million.

                                    COUNT VII
                  TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS

       76.     WDC incorporates herein by reference its allegations set forth above.
                                                    17
             Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 18 of 22


       77.     As set forth more particularly above, Defendants have engaged in a scheme to enrich

themselves and injure WDC in its reputation, trade and business. As a part of that scheme Defendants

crippled the joint venture’s and WDC’s businesses, trespassed in WDC’s warehouse and stole an

estimated $69,000 worth of equipment needed to carry out work for the joint venture’s customers.

Defendants or their employees or agents at the direction of Defendants have impersonated WDC

employees using WDC’s’ name and marks. Defendants or their employees or agents at the direction of

Defendants have been contacting WDC’s residential customers and lying to them in order to steal the

contractual payments that the customers owe to WDC.

       78.     WDC had valid business relationships and expectancies, namely, the contracts that

WDC would have carried out, and leads that would have become customers had it not been locked out

of its computer systems.

       79.     Defendants had knowledge of the relationships and expectancies.

       80.     Defendants intentionally interfered with WDC’s relationships and expectancies, causing

a termination of the relationships and expectancies.

       81.     As a reasonable, foreseeable, direct and proximate result of Defendants’ interference,

WDC has suffered damages in an amount to be proven at trial in an amount of not less than $1.1

million.

                                      COUNT VIII
                        TORTIOUS INTERFERENCE WITH CONTRACT

       82.     WDC incorporates herein by reference its allegations set forth above.

       83.     WDC had valid contractual relationships with customers for solar installation.

       84.     Defendants had knowledge of these contractual relationships.

       85.     Defendants intentionally interfered with WDC’s contractual relationships by, among

other things, defrauding customers by telling them that they needed to enter into new contracts on the

false pretenses given to them by Defendants and causing customers to breach their agreements with
                                                   18
             Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 19 of 22


WDC. Defendants have also denied WDC’s ability to provide contractual services to its customers by

locking WDC out of essential business accounts and stealing tools and equipment.

       86.     As a reasonable, foreseeable, direct and proximate result of Defendants’ interference,

WDC has suffered damages in an amount to be proven at trial in an amount of not less than $1.1

million.

                                        COUNT IX
                                 TRADEMARK INFRINGEMENT

       87.     WDC incorporates herein by reference its allegations set forth above.

       88.     Without WDC’s consent and in violation of federal and District of Columbia common

law, Defendants have used and continue to use WDC’s marks in commerce in a manner that is likely to

cause consumer confusion with respect to the source and origin of Defendants’ services and to deceive

consumers as to the affiliation, connection, or association of Defendants with WDC and its services.

       89.     Defendants’ acts have been deliberate, willful and intentional, with full knowledge and

in conscious disregard of WDC’s rights in the marks.

       90.     As a direct and proximate result of Defendants’ wrongful acts, WDC has suffered and

continues to suffer damage to its marks, reputation and goodwill.

       91.     Unless restrained, Defendants will continue to use WDC’s marks in violation of the law,

and will cause irreparable damage to WDC. WDC has no adequate remedy at law and is entitled to an

injunction restraining Defendants from engaging in further acts of infringement.

       92.     WDC is entitled to recover from Defendants actual damages that it has sustained as a

result of Defendants’ wrongful acts. WDC is further entitled to recover from Defendants the gains,

profits, and advantages that Defendants have obtained as a result of their wrongful acts.

                                           COUNT X
                                     TRESPASS TO CHATTELS

       93.     WDC incorporates herein by reference its allegations set forth above.


                                                   19
              Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 20 of 22


       94.      As set forth more particularly above, each of the Defendants has assumed and exercised

control and ownership of, and disrupted and interfered with, WDC’s computer systems and accounts.

Defendants have unlawfully taken files from WDC in violation of the Agreement and have stolen tools

and equipment needed to carry out WDC’s business. This property belongs to WDC and not to the

Defendants.

       95.      The Defendants’ misconduct has denied and interfered with WDC’s use and possession

of its property and its rights as the owner of that property.

       96.      WDC was damaged as a reasonable, foreseeable, direct and proximate result of

Defendants’ actions in an amount to be proven at trial of not less than $1.1 million.

                                              COUNT XI
                                             ACCOUNTING

       97.      WDC incorporates herein by reference its allegations set forth above.

       98.      WDC, as a member of the joint venture, should receive an accounting of its share of

joint venture funds and assets.

       WHEREFORE, Plaintiff WDC Solar, Inc. respectfully requests the following relief from

Defendants on WDC’s claims in this case:

               a.      An award of compensatory damages in an amount to be proven at trial, but not

       less than $1.1 million;

               b.      An award of punitive damages as may be allowed by law;

               c.      Disgorgement and repayment to WDC of the amounts wrongfully retained by

       Defendants for the time period Defendants were in breach of their fiduciary, contractual, and

       legal duties to WDC and the joint venture;

               d.      An award of attorneys’ fees and costs pursuant to Section 19 of the JV

       Agreement;

               e.      A temporary restraining order, preliminary injunction, and permanent injunction;
                                                     20
            Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 21 of 22


              f.      An award of constructive trusts on Defendants’ property to the extent of their

       misappropriation of WDC’s property;

              g.      Pre-judgment interest; and

              h.      Such other and further relief as the Court may deem to be appropriate.


                                           JURY DEMAND

WDC demands a trial by jury of all issues so triable.

Dated: January 19, 2021                      Respectfully submitted,


                                             By:           /s/ Elisabeth Kidder
                                             Elisabeth Kidder, DC Bar #987508
                                             lkidder@watkinsonmiller.com
                                             Richard Rossier, DC Bar # 334649
                                             rrossier@watkinsonmiller.com
                                             Susan Gschwendtner, DC Bar # 392074
                                             SGschwendtner@watkinsonmiller.com
                                             Alex Menendez, DC Bar # 470475
                                             amenendez@watkinsonmiller.com
                                             WATKINSON MILLER, PLLC
                                             1100 New Jersey Ave, SE, Suite 910
                                             Washington, DC 20003
                                             (202) 812-2456




                                                   21
Case 1:21-cv-00176-EGS Document 1 Filed 01/19/21 Page 22 of 22
